Citation Nr: 1733960	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 20 percent for chondromalacia, left knee, status post arthroscopic surgery for the period prior to July 17, 2014.

3.  Entitlement to a compensable rating for chondromalacia, left knee, status post arthroscopic surgery for the period beginning on July 17, 2014, to include whether the reduction in the disability rating from 20 to 0 percent, effective July 17, 2014 was proper.

4.  Entitlement to an increased rating for osteoarthritis, degenerative disc disease and chronic strain of the cervical spine, currently 20 percent disabling from April 19, 2011.

5.  Entitlement to an increased rating for radiculopathy of the right upper extremity, currently 20 percent disabling from April 23, 2012

6.  Entitlement to an increased rating for radiculopathy of the left upper extremity, currently 20 percent disabling from April 23, 2012

7.  Entitlement to earlier effective date for grant of service connection for radiculopathy of upper extremities


REPRESENTATION

Appellant represented by:	John S. Berry, Esq. 


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1984 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from November 2010, August 2012, April 2013, and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a September 2014 rating decision, the Veteran was granted service connection for osteoarthritis, degenerative disc disease and chronic strain of the cervical spine from April 19, 2011, and assigned a 10 percent evaluation from April 19, 2011, the date the Veteran's claim was received, and a 20 percent evaluation from July 17, 2014, the date of the VAMC compensation neck exam.

A March 2016 Decision review officer decision extended the 20 percent evaluation for osteoarthritis, degenerative disc disease and chronic strain of the cervical spine to April 19, 2011, the entire period under appeal. 

In February 2016, the Board denied entitlement to an initial compensable rating for GERD, denied entitlement to an increased rating for the Veterans left knee instability and remanded the claim of entitlement to an increased initial rating for osteoarthritis and degenerative disc disease of the cervical spine.

The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA's General Counsel filed a Joint Motion for Partial Remand (JMPR) with the Court.  In January 2017, the Court issued an Order granting that motion, and the matter was remanded to the Board for action consistent with the terms of the JMPR.

The Veteran submitted a VA Form-9 for the remaining issues in the interim and they were certified to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial compensable rating for gastroesophageal reflux disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to July 17, 2014, the Veteran's left knee instability was no more than moderate; beginning from July 17, 2014, the Veteran's left knee did not show signs of instability.

2.  The RO's decision to reduce the Veteran's service-connected left knee instability from 20 percent to 0 percent, effective July 17,  2014, was proper.

3.  Evidence of record did not demonstrate any symptoms warranting over a 20 percent evaluation assigned for cervical strain.

4.  Evidence of record did not demonstrate any symptoms warranting over a 20 percent evaluation assigned for radiculopathy of both upper extremes.

5.  Earliest evidence of record of numbness and tingling in both hands was first demonstrated in April, 2012.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 20 percent for the Veteran's left knee instability for the period prior to July 17, 2014 and a compensable rating for the period beginning thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2.  The RO's reduction of the disability rating for service-connected left knee instability from 20 percent to 0 percent disabling, effective July 14, 2014, was proper.   38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for an increased rating in excess of 20 percent for a back disability has not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242 (2016).



4.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2016).

5.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2016).

6.  The criteria for an effective date prior to April 23, 2012, for service connection for bilateral radiculopathy of the upper extremities have not been met.  38 U.S.C.A. §§ 5110, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria 

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Reduction

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Section 4.1 provides: "It is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  Similarly, 38 C.F.R. § 4.2  provides: "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  Thus, "[t]hese provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown, 5 Vet. App. 413, 420 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Based on the regulations quoted above, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown (Kevin), 5 Vet. App. at 421; Schafrath, supra ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment," and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work...Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections. 38 C.F.R. § 3.344 (2016).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement, such as, psychiatric disorders will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

In the present case, the Veteran's 20 percent award for left knee patellar subluxation was effective as of April 19, 2011 and was reduced to 0 percent, due to marked improvement, as of July 17, 2014.  Although in the instant case, the Board is not required to comply with the special VA rating-reduction protections in § 3.344 because the 20 percent rating assigned for the Veteran's left knee patellar subluxation, was in effect less than 5 years, the Board is required to comply with the more general VA regulations discussed above.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016). 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Generally, in reduction cases a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action, afforded an opportunity for a predetermination hearing, and furnished detailed reasons of the proposed reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e),(i). 

As noted above, in any reduction case, regardless of how long the rating has been in effect, the RO has an obligation to ensure that the reduction was based upon a review of the entire history of the veteran's disability; that there has been an actual change in the condition and, that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421.

Earlier effective date 

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101 (a) (West 2002); 38 C.F.R. § 3.151 (a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1 (p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

Analysis 

Left knee 

The Veteran's chondromalacia, left knee status post arthroscopic surgery is rated under Diagnostic Code 5257.  The Veteran is assigned a 20 percent rating beginning from July 2011, and a noncompensable rating beginning from July 2014.

Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent for slight symptoms, a 20 percent for moderate symptoms, and a 30 percent for severe symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; and limitation to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

VA General Counsel has issued separate precedential opinions holding that a veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In July 2011 the Veteran showed no left knee effusion, range of motion from 0 to 135 degrees, and degenerative arthritis was ruled out.  In August 2011, the Veteran complained of having left knee pain for three to four years, without any history of trauma.  The Veteran stated that his pain was located behind his knee cap, and that he felt unstable.  The Veteran stated that his pain increased with climbing stairs.  Prior to the Veteran's surgery, the Veteran was noted with left knee pain and probable meniscal injury.  The examination revealed joint fluid, with a loose body, and an osteochondral defect.  In review of the Veteran in September 2011, the Veteran's left knee showed no significant effusion, and full range of motion.  This was a review of the Veteran one week after left knee surgery.

In April 2012 the Veteran underwent a knee and lower leg conditions DBQ.  The Veteran was diagnosed with status post arthroscopic surgery left knee, and chondromalacia of the left knee.  The Veteran reported that since his surgery he has not experienced the same kind of soreness that he did pre-surgery.  The Veteran stated that he does experience pain when walking up stairs.  The Veteran also reported that his left knee feels like it is dislocated, and he is unable to pivot with the left knee.  The Veteran stated that he typically has achy pain to his left knee, but that he does sometimes experience sharp pain.  The Veteran stated that his pain was constant, less intense then pre-surgery, and did not radiate.  The Veteran stated that his flare-ups occur once or twice a month and last for four to five days.  Precipitating factors for the Veteran's flare-ups are walking long distances, and squatting.  The Veteran stated that he used both hydrocodone and ibuprofen for pain management.  The Veteran stated that he no longer skied, as he was afraid of reinjuring his knee.  The Veteran stated that he previously experienced knee dislocations, but that since his surgery they had not occurred.  The Veteran stated that when he experiences a flare-up he must walk slower, and cannot perform athletic activities.  

Range of motion testing showed left knee flexion to 140 degrees with no objective evidence of painful motion, the Veteran's left knee extension revealed no limitation, with no objective evidence of painful motion.  No change was shown after repetitive use testing.  The examiner noted that the Veteran did not have any functional loss or functional impairment of his knee and lower leg.  The Veteran did not have tenderness, or pain to palpation for joint line or soft tissues.  The Veteran had normal muscle strength for his left knee extension, and left knee flexion.  The examiner also concluded that the Veteran had normal anterior instability, posterior instability, and medial-lateral instability to his left knee.  The examiner noted a history of moderate patellar subluxation/dislocation to the Veteran's left knee.  The examiner found that the Veteran did not have any meniscal conditions or surgery procedures for a meniscal condition.  The examiner also found that the Veteran did not have a total knee joint replacement, but noted the Veteran's left knee arthroscopic surgery from September 2011.  The Veteran's residual left knee pain was noted post-surgery.  The examiner noted that the Veteran uses a brace occasionally.  The Veteran stated that he wears his left knee brace if he is going to do anything strenuous.  In review of the functional impact due to the Veteran's left knee condition, the examiner noted that the Veteran has pain when he must walk distances over an eighth of a mile, carries large items, walks up and down stairs, or squats.  

In July 2014, the Veteran underwent a VA knee and lower leg conditions DBQ.  The Veteran's left knee was diagnosed as chondromalacia left knee post arthroscopic surgery.  In review of medical history, the examiner noted that the Veteran's surgery greatly improved his knee symptoms.  The Veteran stated that he experiences mostly a dull pain, but sometimes a sharp pain to his knee.  The Veteran's pain level was not deemed critical.  With regard to flare-ups the examiner noted that when the Veteran has a left knee flare-up he has additional pain, weakness, and fatigue, incoordination and an estimated 10% decrease in range of motion.  Range of motion testing revealed left knee flexion to 140 degrees with no objective evidence of painful motion, and left knee extension did not have any limitation, nor was there any objective evidence of painful motion.  Range of motion testing after repetitive testing was unchanged.  In review of functional loss, the examiner noted right knee pain on movement, and noted no functional loss for the left lower extremity.  Left knee flexion, and extension exhibited normal muscle strength.  The examiner also concluded that the Veteran had normal anterior instability, posterior instability, and medial-lateral instability to his left knee.  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran did not use an assistive device.  

The Veteran was originally assigned the 20 percent disability rating based on an abnormal McMurray's test reflecting moderate right knee instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The evidence shows sustained improvement in the disability, as required before a disability rating can be reduced.  38 U.S.C.A. § 1151.  The Veteran reported at his July 2014 that his left knee symptoms had diminished since his left knee surgery.  The examiner also found that the Veteran had normal anterior instability, posterior instability, and medial-lateral instability to his left knee, and specifically noted that the Veteran did not have any evidence of recurrent patellar subluxation/dislocation.  Thus, based on the evidence from the July 2014 examination, the Veteran did not exhibit any subluxation or lateral instability to his left knee.  As such without any such symptomatology, the Veteran's left knee subluxation/instability, is not slight, moderate, or severe.  Thus a noncompensable rating under DC 5257 is warranted, beginning from July 2014.  The Board additionally finds that the medical evidence of record fails to show that the Veteran's instability was severe even prior to July 2014.  The Board finds the VA examination reports and VA treatment records to be highly probative pre and post reduction evidence that the left knee instability actually and permanently improved. 

However, the Board notes that the Veteran did report occasional left knee pain, and that when the Veteran has a left knee flare-up he has additional pain, weakness, fatigue, incoordination, and an estimated 10% decrease in range of motion.  The record does not demonstrate the requisite objective X-ray evidence of arthritis and manifestations sufficient to warrant a separate compensable rating under either Diagnostic Code 5260 (limitation of flexion of the leg) or Diagnostic Code 5261 (limitation of extension of the leg); as the Veteran consistently demonstrated full range of motion.  

Based on the evidence of record the Board finds that the Veteran's left knee instability under Diagnostic Code 5257 was appropriately rated throughout the appeal period.  The preponderance of the evidence demonstrates actual improvement of the overall left knee instability so as to warrant a rating reduction from 20 percent to 0 percent effective from July 17, 2014 for the left knee instability; therefore, the reduction was proper.  In fact, as noted above, the Veteran did not report instability and there was no objective findings of instability noted on the July 2014 VA examination.  

The July 2014 examination report disclosed actual improvement in Appellant's condition, as contemplated by 38 C.F.R. § 3.344(c), so as to warrant a reduction in Appellant's rating from 20 percent to noncompensable.  The Court has long held that in every rating reduction case, the Board must ascertain "whether the examination reports reflecting such change are based upon thorough examinations."  Brown v. Brown, 5 Vet. App. at 413, 421 (1993).  "Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating" for a rating that has been in effect for less than five years.  38 C.F.R. § 3.344(c) (2013).  In the original decision, and again in this remand, the Board has addressed this issue.  The Veteran's latest examination on his left knee demonstrate improvement from his 2011 examination and has satisfied the legal standard for reduction, demonstrated actual improvement.  

The Board against points out that 38 C.F.R. §  3.344 (a) and (b) are only strictly applicable to ratings that "have continued for long periods of time at the same level (5 years or more)," and do not apply to conditions that have not yet become stabilized and are likely to improve.  § 3.344(c).  In such cases, reexamination need only show actual, not material improvement for a reduced rating to be appropriate, and other specific regulatory protections of 38 C.F.R. §  3.344  (a) and (b), are not applicable.  See id.  Because the Veteran's left knee instability rating had been in effect less than five years at the time of the September 2014 rating reduction decision, § 3.344(c) applies to the Veteran's rating reduction.
 
The Board finds that the July 2014 VA examination provided the relevant facts to establish that the reduction of the Veteran's rating from 20 percent to a noncompensable rating was proper. 

Cervical spine

The Veteran has a long history of upper back pain and disagrees with his initial staged ratings for his service connected osteoarthritis, degenerative disc disease and chronic strain of the cervical spine.  

Under the applicable criteria, disabilities rated under DCs 5237, 5242, and 5243 are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243. Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

Diagnostic Code 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Resolving all doubt in the Veteran's favor, a 20 percent evaluation for osteoarthritis and degenerative disc disease of the cervical spine with chronic strain from April 19, 2011, the date the VA received the Veteran's claim for a neck condition, is correct.  There is no evidence of record during this period of time that warrants any increase in disability rating. 

While the Veteran's VAMC records show a long history of neck pain with spasms and tenderness, requiring trigger point injections, there is no clear and convincing evidence that forward flexion was less than 30 degrees at any time.  

No evidence has been submitted approximating a higher rating.  The range of motion during this 2014 examination was noted as, forward flexion to 30 degrees, extension to 30 degrees, right lateral motion to 40 degrees, left lateral flexion of 45 degrees or more, right lateral rotation of 70 degrees, and left lateral rotation of 80 degrees or more. 

The Veteran has complained of pain but that is contemplated by the rating criteria.  To qualify for a 30 percent rating, the Veteran would need to demonstrate forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  This has not been claimed in or demonstrated by the record. The highest applicable disability award for osteoarthritis and degenerative disc disease of the cervical spine with chronic strain is 20 percent. 

From the date of the Veteran's claim for increased rating for his cervical spine disorder, the disability has been primarily manifested by complaints of pain with limitation of motion.  While he does continue to have complaints of pain, as evidenced by his personal statements and VA outpatient treatment records, there is no medical or lay evidence, that demonstrate that the criteria for a rating in excess of 20 percent have been met.  Specifically, there is no indication that forward flexion of the cervical spine has been limited to 15 degrees or less, that ankylosis or muscle spasm of the cervical spine has been demonstrated or that he had had incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the cervical spine being limited to 15 degrees or less of forward flexion.  See 38 C.F.R. § 4.71a , Diagnostic Code 5242, Note 5.  Thus, the weight of the evidence shows that his cervical spine disability has not more nearly approximated forward flexion to 15 degrees or less, or favorable ankylosis.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for degenerative joint and disc disease of the cervical spine, status post fusion, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Bilateral upper extremity radiculopathy

Service connection for radiculopathy of each upper extremity (as secondary to the Veteran's service-connected cervical spine condition) was awarded by the RO in a September 2014 rating decision.  The rating was based upon the finding of radiculopathy in the right upper extremity that was found on VA examination in July 2014.  A 20 percent initial disability rating was made under the provisions of Code 8510 from the date of that examination.  

In an April 2016 DRO decision, the effective date of this 20 percent rating was granted as of April 23, 2012. 

VAMC progress notes show reports of numbness and tingling in both hands as of April 2012 and these symptoms have been reported as manifestations of the radiculopathy' however, the VAMC records do not contain complete neurological exams.  A complete neurological exam was conducted on July 17, 2014. That exam showed normal strength in both elbows, wrists, and fingers abduction, but slightly reduced strength with right finger flexion.  Biceps and brachioradialis reflexes were reduced on the right. Sensation was normal in both shoulders, the forearms, and fingers.  The Veteran denied pain in both upper extremities, but reported moderate numbness and paresthesias or dysesthesias.  

Diagnostic Code 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals).  Diagnostic Code 8510 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side and 60 percent on the minor side. 

Diagnostic Code 8610 provides a rating for neuritis of the upper radicular group. Diagnostic Code 8710 provides a rating for neuralgia of the upper radicular group. 

The examiner assessed the overall disability as mild and said the radiculopathy was affecting the Veteran's upper radicular groups.  Although the Veteran did have some mildly reduced reflexes and strength, sensation remains intact.  Overall, this disability is considered mild.  A mild disability of the dominant upper radicular group warrants a 20 percent evaluation under diagnostic code 8510.  The Veteran did not have functional impairment of either upper extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

The disability is not productive of more than mild impairment and a rating in excess of 20 percent is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for radiculopathy of his bilateral upper extremities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

As to the effective date of the bilateral radiculopathy claim, although the Veteran first filed his claim for neck pain in April 2011, the first reported symptoms of radiculopathy in his upper extremities wasn't until April 2012.  It was noted in the medical records that April 23 2012, the Veteran showed numbness and tingling in both hands.  The RO already extended the effective date for service connection relating to bilateral radiculopathy of the upper extremities to this date in their April 2016 decision.  As they discussed in their decision, this date is the earliest evidence of cervical radiculopathy.  As this claim is considered secondary to the neck claim, this is the date entitlement arose and an earlier effective date would be impermissible under 38 CFR 3.400 (b)(2).

The claim for an earlier effective date must be denied.  


ORDER

Entitlement to an increased rating for the Veteran's left knee instability is denied.

A rating in excess of the 20 percent evaluation assigned for osteoarthritis, degenerative disc disease and chronic strain of the cervical spine is denied. 

A rating in excess of the 20 percent evaluation assigned for radiculopathy of the right upper extremity is denied. 

A rating in excess of the 20 percent evaluation assigned for radiculopathy of the left upper extremity is continued denied. 

An effective date prior to April 23, 2012, for service connection for radiculopathy of the right and left upper extremities, is denied. 


REMAND

The Veteran contends that his service connected GERD warrants a compensable rating. 

His acid reflux is the only reported symptom of his GERD and it is controlled by over the counter medication. 

The April 2013, and July 2014 VA examinations essentially reflect that his gastroesophageal acid/reflux disorder symptoms are entirely controlled by medication.

Pursuant to the January 2017 Joint Motion for Partial, citing to Jones v. Shinseki, 26 Vet. App. 56 (2012) (the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) the parties agreed that the Board erred by considering the ameliorative effects of medication and that the Veteran's condition may not be evaluated in consideration of the relief afforded by medication.  

So, although there is recent suggestion by the Court that "nothing about the rating schedule supports the Jones conclusion that the Board must affirmatively rule out any ameliorative effects of medication when assessing a veteran's disability picture," the JMR requires a remand for a largely speculative medical opinion on the Veteran's disability when discounting the effects of medicine.  McCarroll v. McDonald, 28 Vet. App. 267, 277-78 (U.S. 2016) 

Members of the Court have commented that "the requirement that the Secretary 'may not consider the relief afforded by [a veteran's] medication when' applying the rating schedule, as Jones demands, See Jones, 26 Vet. App. at 63, invites medical speculation in trying to guess what a veteran's symptoms might be without the medication, or medical malpractice in the cessation of medication so that the veteran's symptoms without medication might be recorded.  The former invites non-helpful guesswork by medical practitioners, see Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2005) (medical opinions that are speculative have "little probative value"), and the latter raises, at a minimum, serious ethical concerns that no court should encourage."  McCarroll v. McDonald, 28 Vet. App. 267, 278 (U.S. 2016)

The Board is bound by the Joint Motion for Partial Remand, so, in accordance with the Joint Motion for Partial Remand instructions, the Veteran must be afforded a VA examination to assess the severity of his gastroesophageal acid/reflux disorder without consideration of the relief afforded by medication.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate specialist to address the current severity of his gastroesophageal reflux/acid disorder.  It is imperative that the Virtual folder be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported. 

The examination report should clearly address whether the Veteran has ever complained of, or has any evidence of, recurrent epigastric distress with dysphagia; pyrosis; regurgitation; substernal or arm or shoulder pain, productive of considerable impairment of health; pain; vomiting; material weight loss; hematemesis; melena; anemia; or, any other symptom combinations productive of severe impairment of health.  The relief afforded by medication should not be considered when reporting the Veteran's symptoms and severity of his condition.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The examiner is advised to consider the lack of symptoms previously expressed by the Veteran and attempt to determine if additional symptoms would be present if the Veteran was not taking medication to control his acid reflux. 

The examiner is also asked to note the interaction with currently prescribed PTSD medication and GERD? 

Would those medications cause GERD and what would the likely symptoms be if they were not controlled by medication, as they currently are fully in this case. 

If the examiner concludes that an opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  If the examiner concludes that an opinion cannot be offered without resort to mere speculation the examiner must indicate whether that conclusion is based on the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiner still continues to find that an opinion cannot be offered as to the nature and extent of the Veteran's hypothetical GERD symptoms when not controlled by medication, he/she must provide the basis for the conclusion.

3.  Thereafter, the claim should be readjudicated.  If the  benefit sought on appeal is not granted, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


